

116 S649 IS: Nuclear Waste Informed Consent Act
U.S. Senate
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 649IN THE SENATE OF THE UNITED STATESMarch 5, 2019Ms. Cortez Masto (for herself and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Secretary of Energy to obtain the consent of affected State and local governments
			 before making an expenditure from the Nuclear Waste Fund for a nuclear
			 waste repository, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nuclear Waste Informed Consent Act.
 2.DefinitionsIn this Act, the terms affected Indian tribe, affected unit of local government, high-level radioactive waste, repository, Secretary, spent nuclear fuel, and unit of general local government have the meanings given the terms in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).
		3.Consent based approval
 (a)In generalThe Secretary may not make an expenditure from the Nuclear Waste Fund established under section 302(c) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(c)) for the costs of the activities described in paragraphs (4) and (5) of section 302(d) of that Act (42 U.S.C. 10222(d)) unless the Secretary has entered into an agreement for a repository with—
 (1)the Governor of the State in which the repository is proposed to be located; (2)each affected unit of local government;
 (3)any unit of general local government contiguous to the affected unit of local government if spent nuclear fuel or high-level radioactive waste will be transported through that unit of general local government for disposal at the repository; and
 (4)each affected Indian tribe. (b)Conditions on agreementAny agreement for a repository under this Act—
 (1)shall be in writing and signed by all parties; (2)shall be binding on the parties; and
 (3)shall not be amended or revoked except by mutual agreement of the parties.